BOWES, Judge.
The defendant, Willie P. Jackson, was charged, on October 6, 1983, with a violation of LSA R.S. 14:62 — simple burglary of a motor vehicle. On April 3, 1984, the bill was amended to reflect a violation of R.S. 14:67 — theft of less than one hundred dollars. Trial was scheduled for April 30, 1984, and, on that date, the defendant withdrew his former plea of not guilty and entered a plea of guilty as charged. Jackson was then Boykinized, waived all delays in sentencing, and sentenced to six months in the Jefferson Parish Correctional Center, that sentence to run consecutive with any other time he was serving.
Upon this appeal, the defense urges us to examine the record for any error patent on its face. Our examination of the record reveals that Jackson signed a “Waiver of Appeal” on April 30, 1984. That waiver is part of a multipurpose form used by Jackson’s attorney. The form is labeled “Motion to Withdraw and Motion for or Waiver *291of Appeal.” It appears that in the signing of the required forms, following the defendant’s plea, the trial judge signed the “order granting an appeal” portion of defense’s multipurpose form in error. However, since we do not know this for a fact, we have reviewed the record for patent error(s). Having found no such error(s), the conviction and sentence of the defendant are affirmed.
AFFIRMED.